Title: To Thomas Jefferson from James Madison, 16 April 1782
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Phila. April 16th 1782
        
        Your favor of the 24 of March with a letter inclosed for Mr. Marbois came to hand yesterday.
        I intreat that you will not suffer the chance of a speedy and final determination of the territorial question by Congress to affect your purpose of tracing the title of Virga. to her claims. It is in the first place very uncertain when a determination will take place, even if it takes place at all; and in the next it will assuredly not be a final one, unless Virga. means to be passive and silent under aggression on her rights. In every event therefore it is proper to be armed with every argument and document that can vindicate her title. Her adversaries will be either the U. States or N.Y. or both. The former will either claim on the principle that the vacant country is not included in any particular State and consequently falls to the whole, or will cloath themselves with the title of the latter by accepting its cession. In both cases it will be alledged that the Charter of 1609 was annulled by the resumption of it into the hands of the Crown, and that the subsequent grants to Maryland &c. denote this to have been the construction of it; that the Proclamation of 1763 has constituted the Allegheny Ridge the Western limit of Virga. and that the letter of Presidt. Nelson on the subject of a New Colony on the Ohio relinquishes on the part of Virga. all interference with the Authority of the Crown beyond that limit. In case the title of N.Y. should alone be opposed to that of Virginia, it will be further alledged against the latter that the treaties of 1684. 1701. 1726. 1744 and 1754 between the Government of the former and the 6 nations have annexed to it all the Country claimed by those nations and their tributaries, and that the expence of N. York in defending and protecting them ought in equity to be  reimbursed by this exclusive advantage. The original title of N.Y. is indeed drawn from the charter to the Duke of York in 1663–4, renewed after the treaty of Westminister in 1674. But this Charter will not I believe reach any territory claimed by Virga.
        Much stress will also be laid on the Treaty of Fort Stanwix particularly as a bar to any corroboration of the Claim of Virga. from the Treatys of Lancaster and Loggstown. It is under this Treaty that the companies of Ind[ian]a. and Vandalia shelter their pretensions against the claims of Virga. &c. &c. see the pamphlets entitled “Public good” and “plain facts.” As these pretensions can be of no avail unless the Jurisdiction of Congress or N. York at least can be established, they no otherwise deserve notice than as sources of calumny and influence in public councils. In both which respects it is the interest of Virga. that an antidote should be applied.
        Mr. Randolph during his stay here was very industrious and successful in his researches into the territorial claims of all the States, and will be able to furnish you with many valuable hints. Your visit to Richmond in May will give him an opportunity.
        Our information from Europe has been peculiarly defective of late. It seems little probable that any decisive steps have been or will speedily be taken towards either a partial or general peace. The weight of the war will probably fall on the West Indies at least in the early part of the Campaign. Whither it will then be shifted is altogether uncertain.
        With very sincere regard I am Dr Sir Yr Obt Servt,
        
          J Madison Jr.
        
      